internal_revenue_service number release date index number ---------------------------------------- -------------------------------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc tege eb qp4 plr-134714-15 date date legend school district state s plan -------------------------------------- ------------ ---------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- -------------------------- dear -------------- this responds to your letter of date requesting a letter_ruling regarding the plan which the school district intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the tax relief reconciliation act of egttra and subsequent legislation and the regulations the following facts and representations have been submitted under penalties of perjury in support of your request the plan is a nonqualified_deferred_compensation_plan adopted by the school district of state s for the benefit of the employees of the school district it is represented that the school district is an eligible_employer within the meaning of sec_457 under the plan an employee becomes a participant by executing a deferral agreement to defer compensation into the plan the election must be made prior to the beginning of the month in which the employee’s compensation is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three taxable years ending before he or she attains normal_retirement_age under the plan in addition the plan provides for age fifty-plus catch-up_contributions described in sec_457 of the code the amounts that may be plr-134714-15 deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 with certain limitations a participant or a beneficiary may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan allows participants and beneficiaries to take loans from their plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan sec_72 and sec_1_457-6 of the income_tax regulations the regulations including provisions restricting the maximum amount and term of a plan_loan upon separation_from_service a participant’s account will be paid in accordance with the payment option elected by the participant benefits under the plan will commence no later than the later of april of the year following the calendar_year in which the participant attains age ½ or april of the year following the calendar_year in which the participant has a separation_from_service the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code under the plan a participant upon severance of employment or beneficiary may elect to have any portion of benefits deferred under the plan which constitute an eligible_rollover_distribution described in sec_402 of the code paid directly to another eligible_retirement_plan described in sec_402 such as an individual_retirement_account ira in a direct_rollover with nonspouse beneficiaries subject_to certain limitations set in sec_402 with certain limitations a participant or a beneficiary may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code however a direct_rollover of an eligible_rollover_distribution from a roth contribution account may only be made to another designated_roth_account under an applicable_retirement_plan described in sec_408a and only to the extent the rollover is permitted under sec_402 the plan also provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant under sec_457 of the code and the regulations thereunder the plan provides for acceptance of transfers of a participant’s account balance from another eligible_deferred_compensation_plan the plan provides for permissive plan to plan transfers or rollovers of all or a portion of a participant’s account to another eligible governmental_plan if the participant has terminated service and is a participant of the plr-134714-15 other eligible_plan the plan provides that amounts of compensation deferred under the plan are to be promptly remitted to and invested in a_trust as described in sec_457 of the code for the exclusive benefit of the participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 under sec_402a of the code applicable retirement plans may include a qualified_roth_contribution_program sec_402a provides that eligible governmental deferred_compensation plans are applicable retirement plans sec_402a provides that elective_deferrals of compensation which are designated roth contributions under qualified roth contribution programs are not excluded from income in the year of deferral sec_402a provides that qualified distributions from designated roth accounts are not includable in gross_income sec_457 of the code provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement sec_457 of the code provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in sec_457 a participant eligible for both catch-up provisions is entitled to use the higher limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1_457-4 of the regulations plr-134714-15 sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 provides a special exception for qualified police and firefighters to retire as early as age forty for purposes of the three-year catch-up provision sec_1_457-5 of the regulations provides that the eligible-deferral amount limitation of sec_457 of the code is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 of the regulations provides the requirements for a unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent loss of the participant’s or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary whether a plr-134714-15 participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant’s assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 of the regulations sec_457 of the code provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 of the code provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 of the regulations provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 of the code provides that with respect to an eligible_retirement_plan established and maintained by a governmental employer if i any portion of the plr-134714-15 balance_to_the_credit of an employee in the plan is paid to him her in an eligible_rollover_distribution ii the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_1_457-10 of the regulations an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan sec_1_402_c_-2 provides that a distributee other than the employee or the employee’s surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions sec_457 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purchase of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_1_457-7 of the regulations provides that in accordance with sec_72 of the code the amount of any loan from an eligible governmental_plan to a participant or beneficiary is generally treated as having been received as a plan distribution under sec_72 except to the extent set forth in sec_72 and sec_1 p relating to loans that do not exceed a maximum amount and that are repayable in accordance with certain terms thus except to the extent a loan from a governmental sec_457 plan satisfies sec_72 sec_1_72_p_-1 and sec_1_457-6 any amount_loaned from an eligible governmental_plan to a participant or beneficiary is includible in the gross_income of the borrower for the taxable_year when the loan is made if a loan made under the plan meets the requirements established under the plan the loan would satisfy the requirements of sec_72 sec_1_72_p_-1 and sec_1_457-6 and plr-134714-15 thus would not be treated as a taxable_distribution under sec_72 solely because the loan was made based upon the information submitted and the representations made we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egttra and subsequent legislation and the regulations amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary pursuant to the provisions of the plan unless the participant elects to have the deferrals made as after-tax deferrals to a designated_roth_account if the deferrals are made to designated roth accounts in compliance with the small_business jobs_act of or are later converted through in-plan conversions as after tax deferrals the deferrals will be taxed in the taxable_year or years in which they were deferred or converted provided that loans from the plan are made in accordance with the plan’s provisions the making of such loans will not be treated as distributions subject_to current taxation under sec_72 of the code any payment made from the plan in the form of an eligible_rollover_distribution as defined in sec_402 of the code including a direct_rollover will not be includible in gross_income in the year paid to the extent the payment is transferred to an eligible_retirement_plan as defined in sec_402 within days including any property distributed from the plan in accordance with sec_457 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by plr-134714-15 the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2016_1 2016_1_irb_1 however when the criteria in section dollar_figure of revproc_2016_1 2016_1_irb_1 are satisfied a ruling will generally not be revoked or modified retroactively a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely cheryl e press cheryl e press senior counsel qualified_plans branch employee_benefits tax exempt government entities
